JOSÉ A. CABRANES, Circuit Judge,
dissenting:
The Sixth Amendment to the United States Constitution provides unambiguously that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed.” U.S. Const. amend. VI (emphasis added); see also id. art. Ill, § 2, cl. 3; Fed.R.CRImP. 18. In its opinion today, the majority suggests that this longstanding constitutional principle is somehow of diminished importance “in today’s wired world of telecommunica*95tions and technology.” Ante at 86. The present case, however, involves neither telecommunications nor technology; instead, it involves a simple attempted assault, concededly planned and executed “entirely in Brooklyn,” ante at 93, wholly within the Eastern District of New York. Because I cannot conceive of how such a crime was “committed” in the Southern District of New York, and because I think the majority’s contrary conclusion is premised on errors of both law and fact, I respectfully dissent. I would vacate the judgments of conviction and dismiss the indictment without prejudice to reprosecution in the district mandated by law, the Eastern District of New York.1
I.
Both the Constitution and Rule 18 of the Federal Rules of Criminal Procedure require prosecution of an offense in a district where the offense was “committed.” It is well established that where an offense was committed “ ‘must be determined from the nature of the crime alleged and the location of the act or acts constituting it.’” United States v. Cabrales, 524 U.S. 1, 6-7, 118 S.Ct. 1772, 141 L.Ed.2d 1 (1998) (quoting United States v. Anderson, 328 U.S. 699, 703, 66 S.Ct. 1213, 90 L.Ed. 1529 (1946)), The necessary inquiry, therefore, involves two steps: A court “must initially identify the conduct constituting the offense (the nature of the crime) and then discern the location of the commission of the criminal acts.” United States v. Rodriguez-Moreno, 526 U.S. 275, 279, 119 S.Ct. 1239, 143 L.Ed.2d 388 (1999). According to the Supreme Court, venue is proper only where an act constituting an “essential conduct element” of the charged offense occurs. Id. at 280, 119 S.Ct. 1239. As we stated in our most recent case concerning venue — a statement conspicuously omitted from the majority opinion — a prosecution may take place “only in those districts in which an act occurs that the statute at issue proscribes.” United States v. Smith, 198 F.3d 377, 384 (2d Cir.1999) (emphasis added); see also United States v. Brennan, 183 F.3d 139, 147 (2d Cir.1999) (holding that “prosecution under the mail fraud statute is permissible only in those districts in which a proscribed act occurs”).
Applying these principles to the present case, it is plain that venue in the Southern District of New York was improper. Even assuming arguendo that the Latin Kings “existed” in the Southern District (more on that below), the mere existence of a racketeering enterprise is not an “act,” let alone an act “that the statute at issue proscribes.” Smith, 198 F.3d at 384. Moreover, the Government in this case — which indisputably bears the burden of proof on venue, see, e.g., id. at 382 — has conceded (in the majority’s own words) “that all ‘acts’ or ‘acts in furtherance of the conspiracy’ occurred in the Eastern District of New York.” Ante at 89 (emphasis added). The majority escapes the logical consequences of this concession by suggesting, without any support in the Constitution or in our jurisprudence, that whether venue was proper in the Southern District of New York depends on “whether the existence of the racketeering enterprise constitutes an essential or only a circumstantial element of the crime.” Ante at 89-90. As the Supreme Court has recently made clear, however, it is not sufficient for venue purposes that acts constituting an “essential” element of a crime occurred within the district of prosecution; instead, for an element to give rise to venue, it must be an “essential conduct element.” Rodriguez-*96Moreno, 526 U.S. at 280, 119 S.Ct. 1239 (emphasis added); see also id. (using the words “conduct element” three times in one paragraph). Here, although the existence of a racketeering enterprise is assuredly an element of the crime, see, e.g., United States v. Polanco, 145 F.3d 536, 539-40 (2d Cir.1998), it is plainly not an essential conduct element.
In this respect, the present case bears a close resemblance to Cóbrales, in which the Supreme Court unanimously concluded that the defendant could not be tried for money laundering in Missouri, where the purportedly laundered currency had been derived from the unlawful distribution of narcotics. See 524 U.S. at 3-4, 118 S.Ct. 1772. Although the derivation of the money from “specified unlawful activity” (and the defendant’s knowledge thereof) was indisputably an essential element of the crime charged, id. at 7, 118 S.Ct. 1772 (internal quotation marks omitted), the Supreme Court held that venue could not be based on “the anterior criminal conduct that yielded the funds allegedly laundered,” at least when the indictment did not link the defendant to, or assert her responsibility for, these acts, id. at 7-8, 118 S.Ct. 1772. The defendant, the Court reasoned, was charged “with criminal activity ‘after the fact’ of an offense begun and completed by others.” Id. at 7, 118 S.Ct. 1772. If anything, defendants’ argument in this case that venue was improper is even stronger than the defendant’s argument that prevailed in Cóbrales. In Cóbrales, the “anterior” conduct that occurred in Missouri did constitute a crime; there was merely no evidence to link the defendant to it. Here, by contrast, the “anterior” element (the existence of a racketeering enterprise) does not, by itself, constitute a crime — let alone one, as I discuss below, that “occurred” in the Southern District of New York in any way connected to defendants or their attempted assault of Sierra.
Ignoring the implications of the Government’s concession that no acts took place in the Southern District of New York, the majority also relies on conspiracy cases, see ante at 94; see also ante at 91-92, but this analogy fails. The proposition that venue is proper in any district in which an overt act in furtherance of a conspiracy is committed by any one co-conspirator is derived from the uncontroversial principle that “a defendant is liable for the acts of a co-conspirator in furtherance of the conspiracy.” United States v. Naranjo, 14 F.3d 145, 147 (2d Cir.1994). Here, however, “all ... ‘acts in furtherance of the conspiracy’ occurred in the Eastern District of New York,” ante at 89, and there is no authority whatsoever for the proposition that the acts of one member of a racketeering organization may be imputed to other members of the same organization.
In short, even assuming arguendo that the Latin Kings “existed” in the Southern District of New York, venue there was improper in this case. To reach this conclusion is not, as the majority suggests, see ante at 92, to “resurrect!]” the “verb test”' — which looks solely to the key verbs of a statute to determine the nature of an offense — rejected by the Supreme Court in Rodriguez-Moreno. See 526 U.S. at 279-80, 119 S.Ct. 1239. Instead, it is to take seriously both the Supreme Court’s use of the word “conduct” in the phrase “essential conduct element,” id. at 280, 119 S.Ct. 1239 (emphasis added), and the Framer’s use of the word “committed” in the Sixth Amendment, as well as to recognize that the task of determining whether venue is proper in a particular district calls for “identifying the conduct that constitutes an offense,” id. (emphasis added).
II.
According to the Supreme Court, a court determining the locality of an offense “must initially identify the conduct constituting the offense ... and then discern the location of the commission of the criminal *97acts.” Rodriguez-Moreno, 526 U.S. at 279, 119 S.Ct. 1239 (emphasis added). The majority in the present case does not even profess to engage in this mandatory two-step analysis. Instead, substituting its own rule of decision for the Supreme Court’s, the majority holds that whether venue was proper in the Southern District of New York turns on whether a violation of 18 U.S.C. § 1959(a) is a “continuing offense” within the meaning of 18 U.S.C. § 3237(a). This analysis is deeply flawed.
Under § 3237(a), any offense that is “begun in one district and completed in another, or committed in more than one district, may be ... prosecuted in any district in which such offense was begun, continued, or completed.” By the statute’s terms, therefore, a continuing offense may be prosecuted in a district only if the offense was “begun, continued, or completed” there, and assigning the label “continuing” to an offense merely begs the question of whether it may be prosecuted in a particular district. See, e.g., United States v. Beech-Nut Nutrition Corp., 871 F.2d 1181, 1189 (2d Cir.1989) (concluding that whether or not the defendants’ offenses were “continuing offense[s] within the meaning of § 3237,” as the District Court had found, was irrelevant because the offenses were not “begun, continued, or completed” in the district where the defendants had been prosecuted); cf. United States v. Lombardo, 241 U.S. 73, 78, 36 S.Ct. 508, 60 L.Ed. 897 (1916) (noting that whether an offense is “continuing” under the predecessor to § 3237 does not “carry us far in determining where a[n offense] is begun or completed”). Giving the words begun,” “continued,” and “completed” their plain meanings, the conclusion is inescapable that venue is proper under § 3237(a) only in a district where some act occurred.2 See, e.g., Webster’s Third New International Dictionary of the English Language Unabridged 198 (1976) (defining “begin” as: “to perform or execute the first part of an action, activity, or procedure”); id. at 493 (defining “continue” as: “to be steadfast or constant in a course or activity”); id. at 465 (defining “complete” as: “to bring to an end ...”); see also United States v. Midstate Horticultural Co., 306 U.S. 161, 166, 59 S.Ct. 412, 83 L.Ed. 563 (1939) (defining a “continuing offense” as “a continuous, unlawful act or series of acts set on foot by a single impulse and operated by an unintermittent force, however long a time it may occupy” (emphasis added) (internal quotation marks omitted)); id. (“Where such an act or series of acts runs through several jurisdictions, the offense is committed and cognizable in each.” (emphasis added) (internal quotation marks omitted)); United States v. Pomranz, 43 F.3d 156, 159 n. 3 (5th Cir.1995) (quoting Midstate Horticultural, 306 U.S. at 166, 59 S.Ct. 412). Here, of course, there is no dispute that “all ‘acts’ or ‘acts in furtherance of the conspiracy’ occurred in the Eastern District of New York.” Ante at 89. Accordingly, it cannot be said that defendants’ offenses were “begun, continued, or completed” in the Southern District of New York, and § 3237(a) is inapplicable.3
*98This conclusion is reinforced further by the fact — all but ignored by the majority — that we are required to construe venue provisions like § 3237(a) narrowly. See United States v. Johnson, 323 U.S. 273, 276, 65 S.Ct. 249, 89 L.Ed. 236 (1944). As we recently explained, the Supreme Court in Johnson “articulated a rule favoring restrictive construction of venue provisions: ‘[i]f an enactment of Congress equally permits the underlying spirit of the constitutional concern for trial in the vicinage to be respected rather than to be disrespected, construction should go in the direction of constitutional policy even though not commanded by it.’ ” Brennan, 183 F.3d at 146-47 (quoting Johnson, 323 U.S. at 276, 65 S.Ct. 249); see also id. at 147 (noting that, although Johnson was largely overruled by subsequent act of Congress, Congress “could not and did not alter the constitutional and policy concerns underlying the Court’s restrained view of venue; and it did not affect the general validity of the Johnson rule of construction”). Here, as shown, it cannot be said that § 3237(a) “equally permits the underlying spirit of the constitutional concern for trial in the vicinage to be respected rather than to be disrespected” because venue is plainly improper in the Southern District of New York. Even assuming arguendo that the question had been a closer one, however, the Johnson rule of construction would require that we vacate defendants’ convictions and dismiss the indictment without prejudice to re-prosecution in the district mandated by law, the Eastern District of New York.
III.
Finally, compounding the legal flaws in its analysis, the majority reaches its con-elusion in the present case only by distorting the record. Throughout its opinion, the majority relies heavily on the purported fact that the Latin Kings are “headquartered in Manhattan.” Ante at 86; see also ante at 93. Indeed, the opinion refers to Manhattan as the “epicenter” of the organization, ante at 92; as the organization’s “principal location,” ante at 94; and as where the organization is “primarily located,” ante at 93, “principally based,” ante at 94, or “centrally located,” ante at 94; see also ante at 94 (“principally operate”). Moreover, the majority strongly implies that were Manhattan not the organization’s “principal location,” venue in the Southern District might have been improper. Ante at 93-94.
There is only one problem with this analysis: Nowhere in the trial record is there any suggestion, much less proof, that Manhattan was, in fact, the Latin Kings’ headquarters. Certainly, the District Court made no such finding in its opinion denying defendants’ Rule 29 motion. (In this regard, the majority’s reliance on Rule 52(a) of the Federal Rules of Civil Procedure — which establishes clear error appellate review for facts found “specially” by the District Court — is puzzling. See ante at 93-94.) Moreover, despite its long experience prosecuting the Latin Kings, see Brief of Appellee at 28-29 n.*, the Government (which, again, bears the burden of proof on venue, see, e.g., Smith, 198 F.3d at 382) has pointed to no evidence that Manhattan was the organization’s headquarters — a silence that is rendered all the more notable in light of defense counsel’s explicit statement at oral argument that there is no evidence “that [Manhattan is] *99the headquarters” of the Latin Kings, see Tr. at 3. To be sure, the Government introduced evidence that the Latin Kings held monthly “Universal Meetings” in Manhattan and that a “Universal Meeting” was scheduled for the same day that defendants planned their assault on Sierra. However, even drawing all reasonable inferences in favor of the Government, this evidence does not establish that the Latin Kings are “headquartered in Manhattan.” Indeed, this evidence establishes nothing more than the fact that the Latin Kings “conducted some operations in [the Southern District of New York] as a formal matter,” ante at 94, or that “other members of the same racketeering enterprise” (the Government concededly introduced no evidence that defendants themselves attended or planned to attend the Universal Meetings) “might have conducted criminal activities [in the Southern District of New York] on separate occasions,” ante at 94. Even on the majority’s own terms, therefore, the Government in this case failed to carry its burden of establishing venue.
IV.
The majority’s holding today renders virtually meaningless in prosecutions under 18 U.S.C. § 1959(a) — and perhaps, by extension, prosecutions under other racketeering provisions — a basic requirement imposed (twice) on our Government by the Constitution. In particular, the effect of the majority’s holding may well be to permit prosecution for § 1959(a) offenses in any district in which the racketeering enterprise has operated at any point in time — no matter how tenuous the connection, if any, between the underlying acts of the defendant and these operations. (Indeed, the Government candidly acknowledged at oral argument that this was the logical consequence of its theory of the case. See Tr. at 20.) This would, in turn, plainly contravene the requirement that “venue provisions ... should not be so freely construed as to give the Government the choice of a tribunal favorable to it.” Travis v. United States, 364 U.S. 631, 634, 81 S.Ct. 358, 5 L.Ed.2d 340 (1961) (internal quotation marks omitted).4
In the final analysis, we need look no further in this ease than the Government’s concession, acknowledged but effectively ignored by the majority, “that all ‘acts’ or ‘acts in furtherance of the conspiracy’ occurred in the Eastern District of New York.” Ante at 89. To borrow from Justice Scalia’s dissent in Rodriguez-Moreno: If to repeat the Government’s concession is not to decide this case, then “the law [of venue] has departed further from the *100meaning of [the constitutional] language than is appropriate for a government that is supposed to rule (and to be restrained) through the written word.” 526 U.S. at 285, 119 S.Ct. 1239 (Scalia, J., dissenting). Accordingly, I dissent.5

. In this connection, I note that if we had vacated defendants' convictions, the Double Jeopardy Clause of the Constitution would not bar reprosecution of the defendants in the Eastern District of New York. See, e.g., United States v. Hernandez, 189 F.3d 785, 792 n. 5 (9th Cir.1999); see also United States v. Brennan, 183 F.3d 139, 149 (2d Cir.1999) (vacating the defendants' convictions for improper venue but discussing several other issues "in view of the possibility that a United States Attorney in a district where venue could properly be laid may consider undertaking a new prosecution' ’).


. Our decision in United States v. McCall, 915 F.2d 811 (2d Cir.1990), on which the majority relies to conclude that defendants' offenses were "continuing,” see ante at 90-91, is therefore inapposite. In McCall, we were confronted with whether a violation of 18 U.S.C. § 1959(a) was a “continuing offense” for purposes of whether application of the Sentencing Reform Act violated the Ex Post Facto Clause of the Constitution where the defendant pleaded guilty to four separate acts of assault. See 915 F.2d at 816. We did not consider whether a violation of § 1959(a) was a "continuing offense” within the meaning of § 3237(a), the provision at issue here. Nor did we consider whether a violation of § 1959(a) would constitute a "continuing offense” where there was a single assault (or attempted assault), as there was in the present case. Finally, in concluding that "the offense of violent crimes in aid of racketeering activity constitutes a continuing offense,” we expressly limited our decision to the "facts of the instant case.” 915 F.2d at 816.


. The majority's suggestion that by "reverting” to the dictionaiy, I am somehow "re-surrectfing]” the verb test rejected by the Supreme Court in Rodriguez-Moreno is mis*98guided. Ante at 92. In rejecting the verb test, the Supreme Court explained that a court should not look solely to the key verbs of a substantive criminal statute in determining the essential conduct elements of an offense. See 526 U.S. at 279-80, 119 S.Ct. 1239. Here, however, I look to the dictionary definitions of “begin,” “continue,” and "complete” for the purpose of interpreting § 3237(a) — a provision relating solely to venue. The majority seems to believe that because this is a venue case, the standard tools of statutory construction do not apply. Needless to say, nothing in Rodriguez-Moreno — let alone in any other opinion by the Supreme Court or this Court — suggests this is the case.


. The majority professes to deal with this problem through a novel interpretation of our decision in United States v. Reed, 773 F.2d 477 (2d Cir.1985). In essence, the majority suggests that the “substantial contacts” test enunciated in Reed should be applied to determine the constitutional outer limit to Congress's power to create venue. See, e.g., ante at 92-93 ("To determine whether the application of a venue provision in a given prosecution comports with constitutional safeguards, a court should ask whether the criminal acts in question bear 'substantial contacts’ with any given venue.”). However, Reed itself did not apply the test in this manner (indeed, neither of the statutes at issue in Reed even contained a venue provision, see 773 F.2d at 480) and, until now, no other court has done so either. Instead, the Reed test has always been treated as a means (like the verb test discussed by the Supreme Court in Rodriguez-Moreno, see 526 U.S. at 279-80, 119 S.Ct 1239) of determining the locality of an offense when the statute at issue does not contain a special venue provision. See generally 25 James Wm. Moore et al„ Moore’s Federal Practice § 618.05[3] (3d ed.1999) (explaining that for offenses that lack special venue provisions, a court should apply any one of three tests — including the substantial contacts test — to determine proper venue). If, as I imagine will happen, courts continue to treat the Reed "substantial contacts” test as one of several optional means to establish venue— rather than, as in the majority opinion, a test for whether application of a venue statute is constitutional in a given case — the majority’s holding may very well “open the floodgates for § 1959 prosecutions in each district where other members of the same racketeering enterprise might have conducted criminal activities on separate occasions.” Ante at 93.


. Notwithstanding my belief that venue in this case was improper under the Constitution and Rule 18, it is hard to imagine how defendants were prejudiced by trial on the wrong side of the Brooklyn Bridge (indeed, at oral argument, counsel for Rodriguez more or less conceded the absence of any prejudice). Under the circumstances, I might be inclined to affirm defendants' convictions on this basis. See, e.g., United States v. Hart-Williams, 967 F.Supp. 73, 78-81 (E.D.N.Y.1997) (concluding that improper venue in New York City was harmless error). Nevertheless, absent a decision by this Court in banc, application of the harmless error rule to this case is foreclosed by our opinion in Brennan. See 183 F.3d at 149 (holding that where defendants “clearly objected to venue, moving prior to trial to dismiss the indictment for lack of venue,” the fact that defendants were improperly tried in the Eastern District of New York rather than the Southern District of New York was not harmless error).